DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seynaeve (DE 2235606 A1).

Regarding claim 1, Seynaeve discloses a reel (2) for use in an agricultural header, the reel having an axis of rotation, the reel comprising: 
a bat (beam 24) mounted to rotate around the axis of rotation to gather crop, the bat having a non-circular cross-sectional profile (fig. 5), and 
a finger (6) mounted to the bat to rotate with the bat around the axis of rotation to gather crop, the finger comprising a tine (8) and a clamshell mount (7) to which the tine is coupled and that comprises a spine (18) to which the tine is coupled and a spacer wing (11) extending laterally from the spine away from the tine along the bat, wherein the spine and the spacer wing surround the bat to mount the finger to the bat against rotation about the bat without additional hardware (page 4 lines 122-123).

Regarding claim 2, Seynaeve discloses the reel of claim 1, wherein the clamshell mount comprises a first jaw (12) to which the tine is coupled, a second jaw (14), and a hinge (angle beta) interconnecting the first jaw and the second jaw for relative movement of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount, and the first jaw, the second jaw, and the hinge cooperate to provide the spine and the spacer wing (lines 102-108).

Regarding claim 3, Seynaeve discloses the reel of claim 2, wherein each of the first jaw and the second jaw comprises a distal end portion (22, 23) relative to the hinge, the distal end portions of the first and second jaws are coupled to one another (22 and 23 are coupled via the clamshell/hinge) in the closed, locked position and separated from one another in the open, unlocked position (see fig. 3, 5, 22 and 23 are separated from one another).

Regarding claim 5, Seynaeve discloses the reel of claim 2, wherein the second jaw comprises a distal end portion (23) relative to the hinge, and the distal end portion is coupled to a portion of the finger in the closed, locked position (23 is coupled to the finger via the clamshell/hinge) and separated from the portion of the finger in the open, unlocked position (see fig. 3, 5, 23 and 6 are separated from one another).

Regarding claim 6, Seynaeve discloses the reel of claim 2, wherein the hinge is a living hinge (lines 102-108).

Regarding claim 7, Seynaeve discloses the reel of claim 1, wherein the spacer wing of the clamshell mount comprises a lock (15, 16) that holds the clamshell mount on the bat.

Regarding claim 10, Seynaeve discloses the reel of claim 1, wherein the spine and the spacer wing are configured to move together between the open, unlocked position of the clamshell mount and the closed, locked position of the clamshell mount (the tine assembly is integral, lines 130-131, and therefore moves together).

Regarding claim 11, Seynaeve discloses the reel of claim 10, wherein the spacer wing is a first spacer wing, the clamshell mount comprises a second spacer wing (see fig. 2, a spacer wing is located on each side of 18), and the spine (18) is positioned laterally between the first spacer wing and the second spacer wing such that the first and second spacer wings extend laterally from the spine in laterally opposite directions away from the tine along the bat.

Regarding claim 12, Seynaeve discloses the reel of claim 10, wherein the spine is raised in relief together with the spacer wing (see fig. 2).

Regarding claim 13, Seynaeve discloses the reel of claim 10, wherein the clamshell mount of the finger comprises a first jaw (12), a second jaw (14), and a hinge interconnecting the first jaw and the second jaw for relative movement of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount (lines 102-108), the first jaw, the second jaw, and the hinge cooperate to provide the spine and the spacer wing, and the first jaw comprises a first wing portion of the spacer wing, the second jaw comprises a second wing portion of the spacer wing (see fig. 2-5, the spacer wings extend from 22 to 23).

Regarding claim 15, Seynaeve discloses the reel of claim 3, wherein the bat (24) includes multiple corners (fig. 5), the distal end portions of the first and second jaws are coupled to one another in the closed, locked position corresponding to one of the multiple corners (fig. 3, 22 and 23 are coupled via the clamshell/hinge), and the distal end portions of the first and second jaws are separated from one another in the open, unlocked position corresponding to the one of the multiple corners (fig. 5, 22 and 23 are separated from one another).

Regarding claim 16, Seynaeve discloses the reel of claim 2, wherein an interior polygonal cross-sectional profile of the clamshell mount includes multiple corners, and the hinge of the clamshell is positioned at one of the corners (fig. 5).

Regarding claim 17, Seynaeve discloses the reel of claim 2, wherein the hinge interconnecting the spacer wing of the first jaw and the spacer wing of the second jaw for relative movement of the spacer wings of the first and second jaws between an open, unlocked position of the clamshell mount and a closed, locked position of the clamshell mount (lines 102-108).

Regarding claim 18, Seynaeve discloses the reel of claim 1, wherein the clamshell mount has a closed, locked position (fig. 5) and an open, unlocked position (fig. 3), and when the clamshell mount moves from the closed, locked position to the open, unlocked position, the clamshell mount moves without a laterally longitudinal direction of the bat (lines 102-108).

Regarding claim 19, Seynaeve discloses a finger (6) for use with a reel (2) in an agricultural header, the reel comprising a bat (24) mounted to rotate around an axis of rotation of the reel to gather crop, the bat having a non-circular cross-sectional profile (fig. 5), the finger configured to mount to the bat to rotate with the bat around the axis of rotation to gather crop, the finger comprising: 
a tine (8), and 
a clamshell mount (7) to which the tine is coupled and that comprises a spine (18) to which the tine is coupled and a spacer wing (11) extending laterally from the spine away from the tine along the bat, wherein the spine and the spacer to mount the finger to the bat against rotation about the bat without additional hardware (lines 122-123).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seynaeve (DE 2235606 A1) in view of Bickel (US 20030126848 A1).

Regarding claim 4, Seynaeve discloses the reel of claim 3. 
Seynaeve does not disclose wherein the distal end portion of the first jaw or the second jaw comprises a tab positioned on the spacer wing, and the distal end portion of the other of the first jaw or the second jaw comprises an aperture receiving the tab positioned on the spacer wing in the closed, locked position.
In the same field of endeavor, Bickel discloses a tine mount having a tab (projection 116) configured to engage with an aperture (recess 126), mounted on opposite ends of a clamshell mount (82) that allow the tine to be mounted without tools (paragraph 20).
It would be obvious to one of ordinary skill in the art to provide the clamshell disclosed by Seynaeve with a tab and projection, as disclosed by Bickel, as an alternative way of attaching the tine to the bat without tools. 

Regarding claim 8, Seynaeve discloses the reel of claim 7.
Seynaeve does not disclose wherein the lock comprises a tab structure and a tab receiver, and the tab structure is coupled to the tab receiver.
In the same field of endeavor, Bickel discloses a tine mount having a tab (projection 116) configured to engage with an aperture (recess 126), mounted on opposite ends of a clamshell mount (82) that allow the tine to be mounted without tools (paragraph 20).
It would be obvious to one of ordinary skill in the art to provide the clamshell disclosed by Seynaeve with a tab and projection, as disclosed by Bickel, as an alternative way of attaching the tine to the bat without tools. 

Regarding claim 9, Bickel, of the resultant combination, discloses the reel of claim 8, wherein the tab structure comprises a tab (116), and the tab receiver comprises an aperture (126) receiving the tab.

Regarding claim 14, Seynaeve discloses the reel of claim 13.
Seynaeve does not disclose wherein the first wing portion comprises a tab or aperture at a distal end portion of the first jaw relative to the hinge, the second wing portion comprises the other of the tab or aperture at a distal end portion of the second jaw relative to the hinge, and the aperture receives the tab in the closed, locked position.
In the same field of endeavor, Bickel discloses a tine mount having a tab (projection 116) configured to engage with an aperture (recess 126), mounted on opposite ends of a clamshell mount (82) that allow the tine to be mounted without tools (paragraph 20).
It would be obvious to one of ordinary skill in the art to provide the wings disclosed by Seynaeve with a tab and projection, as disclosed by Bickel, as an alternative way of attaching the tine to the bat without tools. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4706448 A discloses a snap away tine requiring no tools. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671